Citation Nr: 1242729	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  04-35 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge in September 2012.  The transcript of this hearing was determined to be inaudible.  In October 2012, the Veteran was informed of this fact and that the he could request to attend another hearing from which a transcript could be produced.  The Veteran did not respond to the October 2012 correspondence.  


FINDINGS OF FACT

1.  The Veteran had military service on board the USS Perch in 1965 and 1966 and, as likely as not, is found to have been exposed to herbicides during such service. 

2.  Diabetes is recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam.


CONCLUSION OF LAW

Diabetes may be presumed to have been incurred as a result of herbicide exposure during military service, and service connection for this disorder is thus warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the decision below, the Board has granted the veteran's claim for service connection for diabetes mellitus to include as due to exposure to herbicides, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is claiming entitlement to service connection for diabetes mellitus which he alleges is due to his exposure to herbicides in Vietnam while serving in the navy aboard the USS Perch and the USS Menhaden.  

In May 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) reported that it was unable to provide evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy ship during the Vietnam era.  The RO denied Veteran's the claim, finding that there was no evidence demonstrating that the Veteran had been exposed to herbicides during active duty.  

Associated with the claims file is competent medical evidence documenting the current diagnosis of diabetes mellitus.  Numerous clinical records reference the presence of the disorder.  

The Veteran's DD Form 214N demonstrates that the Veteran was found to have foreign and/or sea service for two years and six months.  Personnel records reveal he was assigned to the USS Perch and then to the USS Menhaden.  The Veteran was authorized to wear the Armed Forces Expeditionary Medal due to his service on the Perch from August 1965 to September 1965.  He was authorized to wear the Vietnam Service Medal for his service aboard the Menhaden for several days in February 1967.  Another personnel record demonstrates that the Veteran was assigned to the USS Perch from August 1964 to March 1966 and to the USS Menhaden from March 1966 to March 1967.  

Associated with the claims file is an excerpt from the Dictionary of American Fighting Ships pertaining to the USS Perch.  The document demonstrates that, in August and September of 1965, the USS Perch conducted search and rescue operations in the Vietnam combat zone.  The ship made two amphibious landings on the coast of South Vietnam during November and December of 1965.  In January 1966, the USS Perch landed underwater demolition team (UDT) personnel for beach survey work in South Vietnam.  In August 1966, the USS Perch conducted several independent beach surveys with UDT personnel along the coast of South Vietnam and in September 1966, the USS Perch landed UDT personnel on five successive nights for pre-invasion beach reconnaissance.  

Based on the above, the Board finds the evidence of record is in relative equipoise with regard to whether the Veteran was exposed to herbicides while serving on the USS Perch.  The JSRRC was unable to verify if the Veteran had been exposed to herbicides.  Personnel records demonstrate, at a minimum, that the Veteran was near Vietnam at times, but these records do not indicate if this service was with the "Brown Water Navy" or the "Blue Water Navy."  Service in the Brown Water Navy (close inshore) qualifies for the herbicide presumption but service in the Blue Water Navy does not.  However, when the Veteran's units of assignment are compared with the excerpt from the Dictionary of American Fighting Ships, the evidence tends to support a finding that the Veteran's ship the USS Perch was close in-shore to Vietnam at times.  The Board finds that participating in search and rescue operations as the Perch did off Vietnam from August to September 1966 does not support a finding that the Veteran was close to shore.  This duty could have been many miles from shore where ships were positioned to try to rescue downed airmen.  The Board further finds, however, that the references in the Dictionary of American Fighting Ships to the fact that the USS Perch participated in amphibious operations and also conducted missions in conjunction with landing UDT personnel on the shores of Vietnam demonstrates that the ship was, at least as likely as not, close to shore in Vietnam on one or more occasions.  

There is no affirmative evidence of record which demonstrates that the Veteran was not exposed to herbicides during his military service.  

In the present case, the Board finds the Veteran's military service on board the USS Perch, as likely as not, involved exposure to herbicides during such service.  Additionally, there is competent medical evidence of a current diagnosis of diabetes in the clinical records.  Therefore, in light of 38 U.S.C.A. § 5107, herbicide exposure is conceded by the Board, and service connection for diabetes is granted on a presumptive basis.  


ORDER

Entitlement to service connection for diabetes mellitus is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


